Title: To Thomas Jefferson from Joel Roberts Poinsett, 20 June 1822
From: Poinsett, Joel Roberts
To: Jefferson, Thomas


Dear Sir
Charleston
June 20th 1822
It is so long since I had the honor of seeing Mr Jefferson, that I must appear almost a perfect stranger to him. This letter therefore will not only introduce to his well known hospitality Mr J. Gadsden the Attorney of the U. S. for this district,  and my particular friend, but will serve to remind him of one, who is with great veneration for his Character and with the highest esteem his most Obt ServtJ. R. Poinsett